Per Curiam.
One A. H. Wesley was arrested, tried, and convicted of unlawfully practicing medicine contrary to Act No. 237, Pub. Acts 1899. He took an appeal to the circuit court. The respondent quashed the proceedings on account of a defective complaint. The relator now asks for the writ of mandamus to compel the respondent to vacate that order and to proceed with the trial.
It is alleged -that the complaint is defective, in that it is general in its terms, is stated in the language of the statute, and does not specify the particular acts or means by which the defendant in that .suit practiced medicine. This precise question was before the court, under a similar statute, in People v. Phippin, 70 Mich. 6 (37 N. W. 888). We there held the complaint sufficient.
The writ will issue.